Citation Nr: 1026322	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  04-34 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,  
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychotic disorder.  

2.  Entitlement to service connection for a depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The Veteran had active service from March 1969 to January 1972.

This appeal comes before the Board of Veterans' Appeals (BVA or 
Board) from a January 2004 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in San Juan, Puerto 
Rico.  

This matter was previously before the Board and was remanded in 
April 2008 to cure a notice defect.  It has since been returned 
to the Board for further appellate action.  In addition to 
remanding the claim listed above, in April 2008, the Board also 
denied a claim for service connection for posttraumatic stress 
disorder (PTSD), and denied an application to reopen a claim for 
service connection for an anxiety disorder (other than PTSD), 
which were on appeal at that time.  The Board's decision with 
respect to those claims is final.  See 38 C.F.R. § 20.1100 
(2009).  

While the Board previously characterized the claim on appeal as 
limited to a "psychotic disorder," in the April 2008 remand, it 
specifically found the claim to encompass "any mental 
disorder."  The Board has accordingly recharacterized the 
issues, as set out on the title page above.

The issue of entitlement to service connection for a depressive 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

A psychotic disorder did not become manifest within a year of 
separation, and the Veteran does not have a current psychotic 
disorder.  



CONCLUSION OF LAW

A psychotic disorder was not incurred in or aggravated by 
service, and is not presumed to be so incurred or aggravated.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a October 2003 pre rating letter, the RO notified the Veteran 
of the evidence needed to substantiate his claim for service 
connection.  This letter also satisfied the second and third 
elements of the duty to notify by delineating the evidence VA 
would assist him in obtaining and the evidence it was expected 
that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The appellant has substantiated his status as a Veteran.  He was 
notified of all other elements of the Dingess notice, including 
the disability-rating and effective-date elements of his claim, 
in a March 2006 letter.  Contrary to VCAA requirements, this 
notice was provided after the initial adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The 
timing deficiency was cured by readjudication of the claim in a 
November 2009 supplemental statement of the case.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
and all of the identified post-service private and VA treatment 
records.  In addition, the Veteran was afforded a VA examination 
in July 2009.  Regarding the claim for service connection for a 
psychotic disorder, this examination was adequate because it was 
performed by a medical professional based on a review of claims 
file, solicitation of history and symptomatology from the 
Veteran, and a thorough examination of the Veteran.  The 
resulting diagnoses and rationales were consistent with the 
examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. 
App 295 (2008).



II.  Analysis

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. § 1110.  To establish a 
right to compensation for a present disability, a veteran must 
show: "(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as psychoses, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service treatment records reveal no treatment for, or complaint 
of, psychotic or mental symptoms, and no notation of a psychotic 
or mental disorder.  The examination for separation in December 
1971 reveals normal clinical findings for psychiatric factors, 
and includes the Veteran's signed statement that he had no 
history of depression, excessive worry, or nervous trouble of any 
sort.  On VA examination in January 1973, approximately one year 
after separation, the Veteran reported that he was nervous and 
restless and suffering from insomnia.  He reported that, at 
times, he had the desire to kill someone.  He reported that he 
used drugs while in the service.  The diagnosis was anxiety 
reaction following addiction to marijuana.  

Regarding the presumptive provisions set out above, anxiety 
reaction is not categorized among the psychotic disorders or 
psychoses in the VA rating schedule for mental disorders.  See 
38 C.F.R. § 4.130 (2009).  There is no diagnosis or suggestion of 
a psychosis within a year of discharge.  Accordingly, the 
presumptive provisions are inapplicable.  

After 1973, there appears to be a substantial gap in the medical 
evidence regarding treatment for mental complaints.  The Veteran 
has stated that he was treated privately for depression since 
1998.  The report of a private disability determination in 
January 2002 reveals a diagnosis of recurrent major depression 
with psychosis, as do evaluations in June 2002, and May 2004.  A 
September 2002 evaluation resulted in a diagnosis of atypical 
psychosis, rule out catatonic schizophrenia.  

The report of VA examination in November 2003 reveals the 
Veteran's complaint of feeling sad, depressed, and irritable, 
with anxiety and tension.  The diagnosis was anxiety disorder 
NOS.  

The report of a private evaluation in January 2004 reveals the 
Veteran's recollection that he had been depressed in the service 
with anxiety and fearfulness.  He reported flashbacks of his time 
in the army.  The resulting diagnoses were major depression, 
recurrent, with psychotic traits, and PTSD.

The Veteran was evaluated for PTSD in May 2004.  The examiner 
determined that he did not meet the diagnostic criteria for PTSD, 
and diagnosed anxiety disorder NOS with depressive features.  

The Board remanded this claim in April 2008 so that a medical 
opinion could be obtained.  The Veteran was examined for this 
purpose in July 2009.  The examiner rendered a diagnosis of 
depressive disorder NOS, and specifically found that no other 
mental disorder was present, including a psychotic disorder.  
Specifically, she found that the Veteran is not presenting any 
psychotic symptoms currently, and there is no evidence of 
symptoms that fulfill DSM-IV diagnostic criteria for a psychotic 
disorder.   

While there appears to be some dispute in the medical evidence as 
to whether a psychosis was present during the period of this 
claim, the Veteran's private physician who diagnosed atypical 
psychosis did not relate such diagnosis to service.  The 
remaining medical evidence is either equivocal as to the presence 
of a psychotic disorder, or distinctly negative.  Needless to say 
none of this evidence includes an opinion purporting to relate a 
psychosis to service.  

The Board notes that the July 2009 opinion is the only medical 
opinion that was based on a review of the Veteran's entire 
medical history.  It specifically takes into account the previous 
findings of psychotic symptoms, and the examiner's conclusion 
makes specific reference to the DSM-IV criteria for diagnosing a 
psychotic disorder, which the others do not.  As such, the Board 
finds that it carries the greatest probative weight in comparison 
to the other medical evidence.  

It is unclear whether the Veteran believes that he has a 
psychotic disorder.  If so, he has not explained the basis for 
this belief.  Lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, 
making distinctions between various psychiatric diagnoses is not 
a simple matter that is capable of lay observation.  As to this 
crucial fact, the Veteran's opinion, to the extent that he has 
stated one, is not competent.

As it carries the most probative weight, the July 2009 examiner's 
conclusion that the Veteran does not have a psychotic disorder is 
therefore adopted by the Board.  And, as the Board has concluded 
that there is no psychotic disorder during the period of this 
claim, service connection for a psychotic disorder is not 
warranted.  In addition, even if the Veteran had a psychotic 
disorder at some time in the past, there is no proof of a 
psychotic disorder during service or within one year of 
separation and no credible evidence linking such disorder to 
service. 

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for a psychotic disorder is denied.  


REMAND

The Veteran was afforded a VA examination in July 2009.  The 
examiner opined that the Veteran's mental condition, diagnosed as 
anxiety reaction in 1973, was possibly due to early 
manifestations of anxiety, which then evolved to the current 
depressive disorder.  She concluded that the depressive disorder 
is "at least as likely as not" causally related to or 
coincident with the Veteran's time in the service.  Her rationale 
was that, within the last 25 years, the DSM (the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR 
MENTAL DISORDERS) has been changing diagnostic criteria and 
nomenclature; therefore, the longitudinal medical evidence and 
current mental status examination suggest that the early 
manifestation of anxiety, diagnosed as anxiety reaction, evolved 
to the present depressive condition.  

While parts of the examiner's opinion are speculative ("possibly 
due to"), her conclusion is not.  However, she appears to have 
anchored her conclusion on the manifestation of symptoms and a 
diagnosis after service.  She has identified no injury or disease 
in service to which the current depressive disorder is related.  
As set out above, an in-service injury or disease is a 
requirement for entitlement to service connection.  Moreover, the 
one-year presumptive period applies only to psychoses, which she 
specifically found were not present.  

If a diagnosis is not supported by the findings on the 
examination report, or if the examination report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.  
38 C.F.R. § 4.2 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental opinion from the 
examiner who conducted the July 2009 
examination.  If the examiner is not 
available, obtain an opinion from another 
medical professional.  If the reviewer 
determines that additional examination of the 
Veteran is necessary to provide a reliable 
opinion, such examination should be 
scheduled.  However, the Veteran should not 
be required to report for another examination 
as a matter of course, if it is not found to 
be necessary.  The claims folder must be made 
available to and reviewed by the 
reviewer/examiner.  

The reviewer/examiner should further clarify 
the reasoning for the conclusion that 
depressive disorder is at least as likely as 
not causally related to or coincident with 
the Veteran's time in the service.  This 
conclusion is nominally based on a diagnosis 
of anxiety reaction made one year after 
discharge.  The reviewer/examiner should 
address the absence of treatment or complaint 
regarding psychiatric symptoms in the service 
records, the normal psychiatric findings on 
examination for discharge, and the Veteran's 
statements at that time that he had no 
history of depression, excessive worry, or 
nervous trouble of any sort.  In light of 
this evidence, it is unclear how the July 
2009 examiner was able to relate the current 
depressive disorder to the Veteran's time 
"in the service" as opposed to post-service 
incurrence.  

2.  Readjudicate the remanded claim.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  The 
case should then be returned to the Board for 
further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


